3DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-14 are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 1, 2019 has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “87” has been used to designate both glass beads and reflective beads on page 17 and reference character “95” has been used to designate both power source and switch on pages 16 and 17 of the instant specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: fashion apparel 15 on page 15, illuminated patterns 72 on pages 16, 17, and 18, sonar material 89 on page 16, sonar pattern 88 on page 16, third LED 100''' on page 17, and right sun pattern 92 on pages 18 and 19 of the instant specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because page 17, starting at line 16 states that in Figure 4, the radar reflecting elements 85 are disposed over substantially all surfaces of the shirt 12. However, radar reflecting elements 85 are not shown in Figure 4. Additionally, page 18 starting at line 22 states the pattern 50 includes a collective, orienting pattern 64, 66. Previously, the collective pattern was identified with reference number 66 and the orienting pattern with reference number 64. It is therefore unclear whether the sentence on page 16 is now saying that the collective pattern is identified by reference number 64 and the orienting pattern with reference number 66. Finally, reference number 94 on page 18 is identified as a left sun in Figure 4, however in Figure 4 reference number 94 appears to be a power or on/off symbol.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation "structured to be ... " in claim 1 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear whether "structure" is a generic placeholder for "means" or "step", or whether sufficient structure is recited in either the claims or the specification.
Page 3 of the instant specification defines "structured to [verb]" as that the identified element or assembly has a structure that is shaped, sized, disposed, coupled and/or configured to perform the identified verb. As used herein "structured to [verb]" recites structure and not function. Therefore, based on the definition in the instant specification, "structured to be ..." recites structure and not function, and thus would not be interpreted under 112(f) because prong (B) would not be met. However, no structure is recited in the claim other than the generic term "structure". In order to determine what structure would meet the claimed function the ordinary artisan would need to turn to the instant specification, which would require interpretation under 112(f). Otherwise, claim 1 does not provide enough information on the structure such that it is no longer a functional limitation, but a structural limitation as the definition asserts. In sum, the definition provided for "structured to [verb]" emphasizes that it recites structure and not function, however sufficient structure to achieve the function is not present in the claims, and it is unclear whether 112(f) can be applied to find the appropriate structure and its equivalents in the specification.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claims 5 and 7 also use “structured to …” in the claim language and are indefinite for the same reasons presented with respect to claim 1 above. Additionally, it is unclear what structure “selectably actuated” requires, and, more specifically, what is meant by selectably 
Claim 14 recites the limitation “said portable body includes a sonar pattern”. Page 10 of the instant specification defines “sonar” pattern as a pattern structured to reflect sound waves. As discussed above, “structured to [verb]” is defined as reciting structure, not function. However it is unclear what structure of a pattern would reflect sound waves, and no examples are provided in the instant specification. The standard definition of “sonar” is a method or system for detecting or locating underwater objects by using sound, in which pulses of audible or higher-frequency sound are emitted, and any sound waves reflected back by an object are detected to reveal the object’s presence, or measured to determine its nature, position, or speed (“sonar”; oed.com). It is clear from the definition that any object can reflect sound waves, and a specific pattern is not required. Therefore the structure required to have a “sonar pattern” is unclear, as every object inherently is “structured to reflect sound waves”. For the purposes of examination, objects are being interpreted as inherently having a sonar pattern.
Claims 2-14 are generally rejected under 112(b) for the same reasons presented with respect to claim 1 above, because many of the definitions provided in the instant specification for language used in the claims use the “structured to …” language, as well as for their dependency from claim 1, rejected above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Auer (DE 102009021851)1.
With respect to claims 1-3, Auer teaches a radar-reflecting reflector for detecting an object on a roadway by means of radar beams emitted by a radar location device (structured to be recognized by a detection system) (paragraph [0001]). The reflector is arranged on or in clothing and/or protective clothing (portable body) (paragraph [0019]). The reflector is formed from a plurality of spaced apart individual elements 7 (number of patterns/detectable pattern/radar detectable pattern) made of a conductive material (paragraph [0024]; FIG. 2).
It is noted that the instant specification provides definitions for multiple words/phrases used in the claims. The relevant definitions will be reproduced herewith for convenience.
Page 3, lines 18-27 defines “structured to [verb]” as the identified element or assembly has a structure that is shaped, sized, disposed, coupled and/or configured to perform the identified verb.
Page 2, lines 23-24 of the instant specification defines “detection system” as any system used to detect the environment.
Page 8, lines 10-13 of the instant specification defines “portable body” as a construct that is structured to be worn by a user or coupled to a vehicle.
Page 7, lines 8-9 of the instant specification defines “number” as one or an integer greater than one. Thus, for example, a “number of elements” means one elements or a plurality of elements. Therefore in claim 1 “a number of patterns” is being interpreted as one pattern or a plurality of patterns.
Page 9, lines 8-11 of the instant specification defines “pattern” as an indicia that performs a function in relation to the element and/or substrate upon which, or in which, the pattern is disposed.
Page 10, lines 1-5 of the instant specification defines “detectable pattern” as a pattern made from a material that is specifically structured to be, and is, detectable by a detection system or which includes a design/configuration that is not found naturally and is therefore detectable by a detection system. Further, a “detectable pattern” means a pattern structured to generate information related to the vector (i.e., position and speed/velocity) of the pattern. Auer teaches a radar-reflecting reflector for detecting an object on a roadway by means of radar beams emitted by a radar location device (structured to be recognized by a detection system) (paragraph [0001]), therefore Auer teaches a pattern structured to generate information related to position.

With respect to claim 4, Auer teaches all the limitations of claim 3 above. Auer further teaches the individual elements 7 are formed from a metallic material (metallic thread), such as tine foil strips or metallically vapor-disposed glass fibers (paragraph [0024]). The individual elements 7 are thread-shaped and can be knitted or woven into a base fabric (paragraphs [0028]-[0030]).

With respect to claim 5, Auer teaches all the limitations of claim 3 above. Auer further teaches a vehicle equipped with a radar location device is arranged on the roadway (paragraph [0020]). Radar beams are emitted from this radar device (paragraph [0020]). By arranging the radar reflective reflector on an object, an effective reflective surface of the object is increased and reflects the radar beams back to the radar location device (said radar pattern is structured to be selectably actuated) (paragraph [0021]).

With respect to claim 11, Auer teaches all the limitations of claim 1 above. Auer further teaches a radar-reflecting reflector for detecting an object on a roadway by means of radar beams emitted by a radar location device (structured to be recognized by a detection system) (paragraph [0001]). By arranging the radar reflective reflector on an object, an effective reflective surface of the object is increased and reflects the radar beams back to the radar location device (paragraph [0021]).
Page 13, lines 24-26 of the instant specification defines “productive” location(s) for a pattern disposed on a portable body as that the pattern is disposed at a location or locations structure to provide a substantial amount of usable information to a detection system. Since Auer teaches a radar location device can detect an object on a roadway by means of the radar-reflecting reflector (i.e., the pattern provides a substantial amount of usable information to a detection system), the radar-reflecting reflector is necessarily disposed at a productive location.

With respect to claim 12, Auer teaches all the limitations of claim 1 above. Auer further teaches the reflector is arranged on or in clothing and/or protective clothing such as jackets or pants/trousers (apparel) (paragraph [0019]).
Page 8, lines 14-16 of the instant specification defines “apparel” as garments structured to be worn by a human.

With respect to claim 13, Auer teaches all the limitations of claim 1 above. Auer further teaches the reflector is arranged on or in clothing and/or protective clothing such as a protective helmet (accessory) (paragraph [0019]).
Page 8, lines 29-31 of the instant specification defines “accessory” as an object that is carrier by a human or other creature as well as apparel-like objects for non-humans. A helmet is provided as an example for an accessory.

With respect to claim 14, Auer teaches all the limitations of claim 1 above. As discussed in the 112(b) rejection for 14 above, all objects are being interpreted as inherently having sonar patterns, including the reflector, jackets, pants/trousers, and helmet of Auer (paragraph [0019]).

Claim(s) 1-2, 6, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dance (US 5946721).
With respect to claims 1-2 and 6, Dance teaches a hat, a shirt, a pair of pants, a pair of gloves and a pair of boots (portable body), each of which is worn by a rider, which each having a plurality of signal members (number of patterns) attached thereto for visually communicating the structure to be recognized by a detection system) (col. 3, lines 46-52).
With respect to the riding hat (portable body) in FIGs. 2 and 3, a plurality of signal members (number of patterns) attach to the housing 32 and the visor 32 (FIGs. 2-3; col. 4, lines 58-64). The second signal member 39 (number of patterns) is preferably disposed in a plane defined by a longitudinal axis (Cartesian coordinate axis) that bisects the hat 16 into left and right sides (FIGs. 2-3; col. 5, lines 5-7). A third signal member 40 (number of patterns) attaches to the housing 32 along a plane substantially transverse to the second signal member 39 (elements representing two Cartesian coordinate axes) (detectable/orienting pattern) (FIGs. 2-3; col. 5, lines 8-10).
Similarly, with respect to the riding shirt 18 in FIG. 4 (col. 5, lines 31-33), the front signal member 62 (number of patterns) extends from the collar signal member 60 (number of patterns) to the waist opening 58 in a plane substantially transverse to the collar signal member (elements representing two Cartesian coordinate axes) (detectable/orienting pattern) (FIG. 4; col. 5, lines 63-65).
It is noted that the instant specification provides definitions for multiple words/phrases used in the claims. The relevant definitions will be reproduced herewith for convenience.
Page 3, lines 18-27 defines “structured to [verb]” as the identified element or assembly has a structure that is shaped, sized, disposed, coupled and/or configured to perform the identified verb.
Page 2, lines 23-24 of the instant specification defines “detection system” as any system used to detect the environment.
Page 8, lines 10-13 of the instant specification defines “portable body” as a construct that is structured to be worn by a user or coupled to a vehicle.
Page 7, lines 8-9 of the instant specification defines “number” as one or an integer greater than one. Thus, for example, a “number of elements” means one elements or a plurality of elements. Therefore in claim 1 “a number of patterns” is being interpreted as one pattern or a plurality of patterns.
Page 9, lines 8-11 of the instant specification defines “pattern” as an indicia that performs a function in relation to the element and/or substrate upon which, or in which, the pattern is disposed.
Page 10, lines 1-5 of the instant specification defines “detectable pattern” as a pattern made from a material that is specifically structured to be, and is, detectable by a detection system or which includes a design/configuration that is not found naturally and is therefore detectable by a detection system. Further, a “detectable pattern” means a pattern structured to generate information related to the vector (i.e., position and speed/velocity) of the pattern. Dance teaches a plurality of signal members (number of patterns) visually communicating the angulation and posture of the rider to an instructor for training proper equestrian riding techniques (structure to be recognized by a detection system) (col. 3, lines 46-52), therefore Dance teaches a pattern structured to generate information related to position.
Page 10, lines 28-31 of the instant specification defines “orienting” pattern as a pattern that includes or provides information that a detection system uses to determine “characters of construct” upon which the orienting pattern is disposed. “Characters of construct” is defined in the same location as meaning an of orientation, position, direction, and speed. Dance teaches a plurality of signal members (number of patterns) visually communicating the angulation and structure to be recognized by a detection system) (col. 3, lines 46-52), therefore Dance teaches a pattern structured to generate information related to position.

With respect to claim 11, Dance teaches all the limitations of claim 1 above. Dance further teaches the plurality of signal members (number of patterns) visually communicate the angulation and posture of the rider to an instructor for training proper equestrian riding techniques (structure to be recognized by a detection system) (col. 3, lines 46-52).
Page 13, lines 24-26 of the instant specification defines “productive” location(s) for a pattern disposed on a portable body as that the pattern is disposed at a location or locations structure to provide a substantial amount of usable information to a detection system. Since Dance teaches the signal patterns provide information such as angulation and posture to an instructor (i.e., the pattern provides a substantial amount of usable information to a detection system), the plurality of signal members are necessarily disposed at a productive location.

With respect to claim 12, Dance teaches all the limitations of claim 1 above. Dance further teaches a shirt, a pair of pants, a pair of gloves and a pair of boots (portable body), each of which is worn by a rider, have a plurality of signal members (number of patterns) attached thereto (col. 3, lines 46-52).
Page 8, lines 14-16 of the instant specification defines “apparel” as garments structured to be worn by a human.

With respect to claim 13, Dance teaches all the limitations of claim 1 above. Dance further teaches a hat (portable body), which is worn by a rider, has a plurality of signal members (number of patterns) attached thereto (col. 3, lines 46-52).
Page 8, lines 29-31 of the instant specification defines “accessory” as an object that is carrier by a human or other creature as well as apparel-like objects for non-humans. A helmet is provided as an example for an accessory, as well as sports equipment. The hat of Dance is made of a metal or rigid plastic material for protecting the rider’s head (col. 4, lines 49-24), therefore the hat of Dance functions more as a helmet than an apparel hat, and is therefore considered an accessory.

With respect to claim 14, Dance teaches all the limitations of claim 1 above. As discussed in the 112(b) rejection for 14 above, all objects are being interpreted as inherently having sonar patterns, including the shirt, pair of pants, pair of gloves, pair of boots, and hat of Dance (col. 3, lines 46-52).

Claim(s) 1-2, 6-8, 10-12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fonte (US 2016/0015102).
With respect to claims 1-2 and 6-8, Fonte teaches high visibility apparel (portable body) (paragraph [0001]). The visibility system 10 comprises LEDs 14, switch 18, a power source 16, and electrical connections 20 (paragraph [0015]). In FIGS. 2 and 7, LEDs 14 are arranged in three triangular clusters (number of patterns/detectable pattern/illuminated pattern/collective pattern) (paragraph [0016]; FIGS. 2, 7). The first and second clusters are located at the widest points of the shoulders, to maximize their distance from each other 12, and will appear to converge as the motorist moves away from garment 12 (orienting pattern) (paragraph [0016]; FIGS. 2, 7). This optical effect allows the motorist to quickly assess the relative speed, direction, and distance of the wearer (paragraph [0016]; FIGS. 2, 7). The switch 18 may be a simple on/off switch (structured to be selectably actuated) (paragraph [0018]). As seen in FIG. 2, the pattern represents an x-axis and a y-axis.

    PNG
    media_image1.png
    282
    351
    media_image1.png
    Greyscale

It is noted that the instant specification provides definitions for multiple words/phrases used in the claims. The relevant definitions will be reproduced herewith for convenience.
Page 3, lines 18-27 defines “structured to [verb]” as the identified element or assembly has a structure that is shaped, sized, disposed, coupled and/or configured to perform the identified verb.
Page 2, lines 23-24 of the instant specification defines “detection system” as any system used to detect the environment.
Page 8, lines 10-13 of the instant specification defines “portable body” as a construct that is structured to be worn by a user or coupled to a vehicle.
Page 7, lines 8-9 of the instant specification defines “number” as one or an integer greater than one. Thus, for example, a “number of elements” means one elements or a plurality of elements. Therefore in claim 1 “a number of patterns” is being interpreted as one pattern or a plurality of patterns.
Page 9, lines 8-11 of the instant specification defines “pattern” as an indicia that performs a function in relation to the element and/or substrate upon which, or in which, the pattern is disposed.
Page 10, lines 1-5 of the instant specification defines “detectable pattern” as a pattern made from a material that is specifically structured to be, and is, detectable by a detection system or which includes a design/configuration that is not found naturally and is therefore detectable by a detection system. Further, a “detectable pattern” means a pattern structured to generate information related to the vector (i.e., position and speed/velocity) of the pattern. Fonte teaches the first and second clusters are highly visible in order to quickly grab the attention of passing motorists that appear to diverge as the motorist approaches garment 12, and will appear to converge as the motorist moves away from garment 12 (paragraph [0016]; FIGS. 2, 7), therefore Fonte teaches a pattern structured to generate information related to position.
Page 10, lines 28-31 of the instant specification defines “orienting” pattern as a pattern that includes or provides information that a detection system uses to determine “characters of construct” upon which the orienting pattern is disposed. “Characters of construct” is defined in the same location as meaning an of orientation, position, direction, and speed. Fonte teaches the first and second clusters are highly visible in order to quickly grab the attention of passing motorists that appear to diverge as the motorist approaches garment 12, and will appear to 12 (paragraph [0016]; FIGS. 2, 7), therefore Fonte teaches a pattern structured to generate information related to position.
Page 12, lines 9-10 of the instant specification defines “illuminated” pattern as a pattern that emits light, i.e., wherein the light is not a reflected wave.
Page 11, lines 11-13 of the instant specification defines a “collective” pattern as a pattern that includes a plurality of smaller patterns, wherein the smaller patterns are structured to be detected by different types of sensors. As discussed above, Fonte teaches both an orienting pattern and an illuminated pattern, and thus teaches a collective pattern.
Page 14, lines 3-9 of the instant specification defines a “collaborative” configuration for the patterns in the “collective” pattern as the pattern includes a selected number of patterns of selected sizes which are disposed at locations structured to provide an enhanced amount of usable information to a detection system. “An enhanced amount of usable information” means that the pattern increases the cross-section of the pattern and provides information to the detection system related to the motion and the prediction of motion of the object having the pattern. As discussed above, Fonte teaches the two shoulder clusters will appear to diverge as the motorist approaches garment 12, and will appear to converge as the motorist moves away from garment 12 (orienting pattern) (paragraph [0016]; FIGS. 2, 7). This optical effect allows the motorist to quickly assess the relative speed, direction, and distance of the wearer (paragraph [0016]; FIGS. 2, 7). Therefore Font teaches a collaborative configuration.

With respect to claim 10, Fonte teaches all the limitations of claim 1 above. Fonte further teaches the third LED cluster (identifier) identifies the wearer (paragraph [0017]). This visible identification provided by the third LED cluster (identifier) allows motorists to modify identifier) is a triangle identifying the wearer as a bicyclist (paragraph [0017]).
Page 14, lines 10-13 of the instant specification defines “identifier” as a pattern that is structured to be, and is, associated with a specific set of characteristics that are generally unique and which are associated with the nature of the object having the “identifier”. Fonte teaches the third LED cluster (identifier) identifies the wearer (paragraph [0017]), and therefore is an identifier based on the definition provided in the instant specification.

With respect to claim 11, Fonte teaches all the limitations of claim 1 above. Fonte further teaches the two shoulder clusters will appear to diverge as the motorist approaches garment 12, and will appear to converge as the motorist moves away from garment 12 (orienting pattern) (paragraph [0016]; FIGS. 2, 7). This optical effect allows the motorist to quickly assess the relative speed, direction, and distance of the wearer (paragraph [0016]; FIGS. 2, 7).
Page 13, lines 24-26 of the instant specification defines “productive” location(s) for a pattern disposed on a portable body as that the pattern is disposed at a location or locations structure to provide a substantial amount of usable information to a detection system. Since Fonte teaches the shoulder clusters provide information such as relative speed, direction, and distance of the wearer (i.e., the pattern provides a substantial amount of usable information to a detection system), the plurality of signal members are necessarily disposed at a productive location.

With respect to claim 12, Fonte teaches all the limitations of claim 1 above. Fonte further teaches the high visibility garment may be a shirt, jacket, vest, performance clothing, etc (paragraphs [0021], [0023]-[0024]; FIGS. 1, 7-8).
Page 8, lines 14-16 of the instant specification defines “apparel” as garments structured to be worn by a human.

With respect to claim 14, Fonte teaches all the limitations of claim 1 above. As discussed in the 112(b) rejection for 14 above, all objects are being interpreted as inherently having sonar patterns, including the shirt, jacket, vest, performance clothing, etc of Fonte (paragraphs [0021], [0023]-[0024]; FIGS. 1, 7-8).

Claim(s) 1-2, 7, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Timmerberg (US 2014/0268839).
With respect to claims 1-2 and 7, Timmerberg teaches an illumination device for apparel or other worn garments (portable body) to illuminate the user for improving the visibility of the user by others, especially when on a roadway (structured to be recognized by a detection system) (paragraph [0002]). The device is configured with means for wireless communication to a remote communication source for syncing the illumination device with the remote communication source (paragraph [0002]). Illumination components include LED’s, HID’s, fluorescent, spot lights, strobe lights, colored lights, or the like for the purpose of illuminating a motorcycle rider (number of patterns/detectable pattern/illuminated pattern) (paragraph [0019]). The device may employ a proximity sensor that could cause a change in the lighting engaged to the rider, such as blinking, or lower and higher illumination patterns to catch the eye of the other structured to be selectably actuated) (paragraph [0019]). The device may also employ optical sensors to sense the illumination of the motorcycle’s existing turn signals and/or brake lights (paragraph [0022]). Once sensed, a switch on the device in communication with the lighting device will provide activation of the illumination components (structured to be selectable actuated) (paragraph [0022]).
It is noted that the instant specification provides definitions for multiple words/phrases used in the claims. The relevant definitions will be reproduced herewith for convenience.
Page 3, lines 18-27 defines “structured to [verb]” as the identified element or assembly has a structure that is shaped, sized, disposed, coupled and/or configured to perform the identified verb.
Page 2, lines 23-24 of the instant specification defines “detection system” as any system used to detect the environment.
Page 8, lines 10-13 of the instant specification defines “portable body” as a construct that is structured to be worn by a user or coupled to a vehicle.
Page 7, lines 8-9 of the instant specification defines “number” as one or an integer greater than one. Thus, for example, a “number of elements” means one elements or a plurality of elements. Therefore in claim 1 “a number of patterns” is being interpreted as one pattern or a plurality of patterns.
Page 9, lines 8-11 of the instant specification defines “pattern” as an indicia that performs a function in relation to the element and/or substrate upon which, or in which, the pattern is disposed.
Page 10, lines 1-5 of the instant specification defines “detectable pattern” as a pattern made from a material that is specifically structured to be, and is, detectable by a detection system i.e., position and speed/velocity) of the pattern. Timmerberg teaches an illumination device for apparel or other worn garments (portable body) to illuminate the user for improving the visibility of the user by others, especially when on a roadway (structured to be recognized by a detection system) (paragraph [0002]), therefore Timmerberg teaches a pattern structured to generate information related to position.
Page 12, lines 9-10 of the instant specification defines “illuminated” pattern as a pattern that emits light, i.e., wherein the light is not a reflected wave.

With respect to claim 11, Timmerburg teaches all the limitations of claim 1 above. Timmerburg further teaches illumination device for apparel or other worn garments (portable body) to illuminate the user for improving the visibility of the user by others, especially when on a roadway (structured to be recognized by a detection system) (paragraph [0002]).
Page 13, lines 24-26 of the instant specification defines “productive” location(s) for a pattern disposed on a portable body as that the pattern is disposed at a location or locations structure to provide a substantial amount of usable information to a detection system. Since Timmerberg teaches the illumination device improves the visibility of the user for others (i.e., the pattern provides a substantial amount of usable information to a detection system), the illumination device is necessarily disposed at a productive location.

With respect to claim 12, Timmerburg teaches all the limitations of claim 1 above. Timmerburg further teaches the term ‘apparel’ includes shoes, boots, gloves, hat, shirt, pants, and socks (paragraph [0017]).
Page 8, lines 14-16 of the instant specification defines “apparel” as garments structured to be worn by a human.

With respect to claim 13, Timmerburg teaches all the limitations of claim 1 above. Timmerburg further teaches the term ‘apparel’ includes helmets (paragraph [0017]).
Page 8, lines 29-31 of the instant specification defines “accessory” as an object that is carrier by a human or other creature as well as apparel-like objects for non-humans. A helmet is provided as an example for an accessory.

With respect to claim 14, Timmerberg teaches all the limitations of claim 1 above. As discussed in the 112(b) rejection for 14 above, all objects are being interpreted as inherently having sonar patterns, including the shoes, boots, gloves, hat, shirt, pants, socks, and helmet of Timmerberg (paragraph [0017]).

Claim(s) 1-2, 9, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bordeaux (US 2004/0255359).
With respect to claims 1-2 and 9, Bordeaux teaches a safety garment (portable body) that further increases the ability of the wearer to be more visible by utilizing body motion of the wearer and air movement past the wearer (paragraph [0007]). The safety garment has a garment portion and at least one panel portion (paragraph [0008]). The panel portion can be reflective, number of patterns/detectable pattern/three dimensional pattern/enhanced three dimensional pattern) (paragraph [0008]). Each reflective panel portion moves in a swaying motion as air moves past the reflective panel portion (paragraph [0009]). As cyclist 10 rides bicycle 102, air moving past cyclist 101 causes reflective panels 103 and 104 to generally move in a manner similar to a flag flapping in the breeze (paragraph [0019]). In the presence of low ambient light conditions and/or when a light, such as a headlight of a vehicle, is directed upon panels 103 and 104, the flapping reflects light in a flashing manner and thereby makes cyclist 101 more visible (enhanced three dimensional pattern) (paragraph [0019]).
It is noted that the instant specification provides definitions for multiple words/phrases used in the claims. The relevant definitions will be reproduced herewith for convenience.
Page 3, lines 18-27 defines “structured to [verb]” as the identified element or assembly has a structure that is shaped, sized, disposed, coupled and/or configured to perform the identified verb.
Page 2, lines 23-24 of the instant specification defines “detection system” as any system used to detect the environment.
Page 8, lines 10-13 of the instant specification defines “portable body” as a construct that is structured to be worn by a user or coupled to a vehicle.
Page 7, lines 8-9 of the instant specification defines “number” as one or an integer greater than one. Thus, for example, a “number of elements” means one elements or a plurality of elements. Therefore in claim 1 “a number of patterns” is being interpreted as one pattern or a plurality of patterns.
Page 9, lines 8-11 of the instant specification defines “pattern” as an indicia that performs a function in relation to the element and/or substrate upon which, or in which, the pattern is disposed.
Page 10, lines 1-5 of the instant specification defines “detectable pattern” as a pattern made from a material that is specifically structured to be, and is, detectable by a detection system or which includes a design/configuration that is not found naturally and is therefore detectable by a detection system. Further, a “detectable pattern” means a pattern structured to generate information related to the vector (i.e., position and speed/velocity) of the pattern. Bordeaux teaches a safety garment (portable body) that further increases the ability of the wearer to be more visible by utilizing body motion of the wearer and air movement past the wearer (paragraph [0007]), therefore Bordeaux teaches a pattern structured to generate information related to position.
Page 12, lines 17-21 of the instant specification defines “three dimensional” pattern as a pattern structured to provide a detection system with data structured to assist in determining any, or all, of the distance, orientation, rotation, speed, direction, velocity of the element upon/in which the pattern is disposed. Further a “3D” pattern means a pattern structured to reflect a wave regardless of orientation. As discussed above, the reflective panel of Bordeaux moves and flaps like a flag, therefore, due to its constant movement, it is able to reflect a wave regardless of orientation.
Page 13, lines 12-14 of the instant specification defines “enhanced three dimensional” pattern as structured so as to have an increased reflectivity in motion compared to when the “three dimensional” pattern is not in motion. As discussed above, Bordeaux teaches that the 101 more visible (paragraph [0019]).

With respect to claim 11, Bordeaux teaches all the limitations of claim 1 above. Bordeaux further teaches the safety garment (portable body) further increases the ability of the wearer to be more visible by utilizing body motion of the wearer and air movement past the wearer (paragraph [0007]).
Page 13, lines 24-26 of the instant specification defines “productive” location(s) for a pattern disposed on a portable body as that the pattern is disposed at a location or locations structure to provide a substantial amount of usable information to a detection system. Since Bordeaux teaches the reflective panel of the safety garment improves the visibility of the user for others (i.e., the pattern provides a substantial amount of usable information to a detection system), the reflective panel is necessarily disposed at a productive location.

With respect to claim 12, Bordeaux teaches all the limitations of claim 1 above. Bordeaux further teaches the garment portion of the safety garment can be a shirt, a vest, a jacket, a coat, a pair of shorts or a pair of pants (paragraph [0008]).
Page 8, lines 14-16 of the instant specification defines “apparel” as garments structured to be worn by a human.

With respect to claim 13,
Page 8, lines 29-31 of the instant specification defines “accessory” as an object that is carrier by a human or other creature as well as apparel-like objects for non-humans. A sports equipment is provided as an example for an accessory and a backpack is provided as an example for sports equipment.

With respect to claim 14, Bordeaux teaches all the limitations of claim 1 above. As discussed in the 112(b) rejection for 14 above, all objects are being interpreted as inherently having sonar patterns, including the shirt, vest, jacket, coat, pair of shorts, pair of pants, and backpack of Bordeaux (paragraph [0008]).

Claim(s) 1-2, 10-12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King (US 2010/0108247).
With respect to claims 1-2 and 10, King teaches an improved retro reflective textile fabric (portably body) employing micro glass bead lenses engaged in random directions (number of patterns/detectable pattern) for improved performance (paragraph [0003]). The device and method employs a unique process to achieve a reflective material with enhanced reflective qualities from multiple angles which meets and exceeds safety standards (paragraph [0029]). By employing a sprinkled positioning the glass beads are in positions facing a variety of directions, which enhances the user’s visibility to third parties by providing a wide observation angle due to the wide angles of reflection provided by the lenses (paragraph [0033]). The glass bead lenses can be applied on the substrate or garment in any graphic pattern or type of indicia (paragraph [0047]). This allows for the positioning of reflective lettering, figures, patterns, or any other graphic which may be desirable (identifier
It is noted that the instant specification provides definitions for multiple words/phrases used in the claims. The relevant definitions will be reproduced herewith for convenience.
Page 3, lines 18-27 defines “structured to [verb]” as the identified element or assembly has a structure that is shaped, sized, disposed, coupled and/or configured to perform the identified verb.
Page 2, lines 23-24 of the instant specification defines “detection system” as any system used to detect the environment.
Page 8, lines 10-13 of the instant specification defines “portable body” as a construct that is structured to be worn by a user or coupled to a vehicle.
Page 7, lines 8-9 of the instant specification defines “number” as one or an integer greater than one. Thus, for example, a “number of elements” means one elements or a plurality of elements. Therefore in claim 1 “a number of patterns” is being interpreted as one pattern or a plurality of patterns.
Page 9, lines 8-11 of the instant specification defines “pattern” as an indicia that performs a function in relation to the element and/or substrate upon which, or in which, the pattern is disposed.
Page 14, lines 10-13 of the instant specification defines “identifier” as a pattern that is structured to be, and is, associated with a specific set of characteristics that are generally unique and which are associated with the nature of the object having the “identifier”. King teaches the positioning of reflective lettering, figures, patterns, or any other graphic which may be desirable (paragraph [0047]). All of the aforementioned graphics, particularly the lettering and any words that result from the lettering, are identifiers based on the definition provided in the instant specification.

With respect to claim 11, King teaches all the limitations of claim 1 above. King further teaches by employing a sprinkled positioning the glass beads are in positions facing a variety of directions, which enhances the user’s visibility to third parties by providing a wide observation angle due to the wide angles of reflection provided by the lenses (paragraph [0033]).
Page 13, lines 24-26 of the instant specification defines “productive” location(s) for a pattern disposed on a portable body as that the pattern is disposed at a location or locations structure to provide a substantial amount of usable information to a detection system. Since King teaches the glass beads enhance the user’s visibility to third parties (i.e., the pattern provides a substantial amount of usable information to a detection system), the glass beads are necessarily disposed at productive locations.

With respect to claim 12, King teaches all the limitations of claim 1 above. King further teaches the garment includes a vest and a shirt (paragraphs [0064]-[0065]; FIGs. 6-7).
Page 8, lines 14-16 of the instant specification defines “apparel” as garments structured to be worn by a human.

With respect to claim 14, King teaches all the limitations of claim 1 above. As discussed in the 112(b) rejection for 14 above, all objects are being interpreted as inherently having sonar patterns, including the vest and shirt of King (paragraphs [0064]-[0065]; FIGs. 6-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bordeaux (US 2004/0255359) as applied to claim 1 above, and further in view of Auer (DE 102009021851)2.
With respect to claim 8, Bordeaux teaches all the limitations of claim 1 above.
Bordeaux is silent as to the number of patterns being a collective pattern disposed in a collaborative configuration.
Auer teaches a radar-reflecting reflector for detecting an object on a roadway by means of radar beams emitted by a radar location device (structured to be recognized by a detection system) (paragraph [0001]). The reflector is arranged on or in clothing and/or protective clothing (portable body) (paragraph [0019]). The reflector is formed from a plurality of spaced apart individual elements 7 (number of patterns/detectable pattern/radar detectable pattern) made of a conductive material (paragraph [0024]; FIG. 2).
Since both Bordeaux and Auer teach garments for increasing the visibility of a an object on a roadway, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garments of Bordeaux to include the radar-reflecting reflector of Auer in order for the object to be detected by a radar location device as well as visually.
Page 10, lines 1-5 of the instant specification defines “detectable pattern” as a pattern made from a material that is specifically structured to be, and is, detectable by a detection system or which includes a design/configuration that is not found naturally and is therefore detectable by a detection system. Further, a “detectable pattern” means a pattern structured to generate information related to the vector (i.e., position and speed/velocity) of the pattern. Bordeaux portable body) that further increases the ability of the wearer to be more visible by utilizing body motion of the wearer and air movement past the wearer (paragraph [0007]), therefore Bordeaux teaches a pattern structured to generate information related to position.
Page 11, lines 11-13 of the instant specification defines a “collective” pattern as a pattern that includes a plurality of smaller patterns, wherein the smaller patterns are structured to be detected by different types of sensors. As discussed above, the garment of Bordeaux in view of Auer is able to be detected visually and with a radar location device.
Page 14, lines 3-9 of the instant specification defines a “collaborative” configuration for the patterns in the “collective” pattern as the pattern includes a selected number of patterns of selected sizes which are disposed at locations structured to provide an enhanced amount of usable information to a detection system. “An enhanced amount of usable information” means that the pattern increases the cross-section of the pattern and provides information to the detection system related to the motion and the prediction of motion of the object having the pattern. As discussed above, the garment of Bordeaux in view of Auer is able to be detected visually and with a radar location device. Detection by two different types of sensors necessarily provide an enhanced amount of useable information by providing information from different sources.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hartnett (US 2016/0073706) discloses a garment (e.g., vest) designed to be worn over a motorcyclist's outer clothing with high intensity LED lighting installed on front and rear surfaces thereof and motion-sensing circuitry and corresponding software that detects motorcycle deceleration and controls the sequence, color and/or intensity of the LED lighting (abstract). A small, light battery pack installed in the garment powers the system (abstract). The motion-sensing circuitry and software detects that the motorcycle is decelerating when the driver releases or reduces the throttle, downshifts and/or applies the brakes (abstract). Responsive to the driver releasing or reducing the throttle, downshifting, applying the brakes and/or riding on upward-directed terrain, the electronics and software change the color output of LEDs on the rear surface of the garment to red (abstract).
Gakhar (US 2009/0295657)
Driscoll (US 2015/0029050) discloses a wearable radar reflector includes a retroreflector configured to reflect radiation received from a vehicle, and incorporated into a garment worn by a pedestrian (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Machine translation used as reference
        2 Machine translation used as reference